The indictment was for larceny of a Johnson Sea Horse Motor of the value of $75, the personal property of Rowland Compton.
Every element of the offense charged was substantially proven against the defendant. Though there were no eye witnesses to the actual theft, the defendant was proven to have been in the recent possession of the stolen property. This — the corpus delicti having been established — not satisfactorily explained, was sufficient to justify his conviction. Heath v. State, 30 Ala. App. 416, 7 So. 2d 579, certiorari denied 242 Ala. 632,  7 So. 2d 580.
It was for the jury to appraise the sufficiency of his explanation of the possession of the stolen property. Heath v. State, supra.
The few exceptions reserved pending trial were not well taken. The issue was strictly one of fact for the jury as to defendant's innocence in regard to the property in question. The jury decided against him on this issue, and the judgment here cannot be successfully challenged. It must be affirmed.
Affirmed.